DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The following is a response to Applicant’s arguments filed 6 Jan. 2021:

Applicant argues that the 112b rejection the limitation “horizontal or less” is overcome by amendment.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the 112b rejection the limitation “the tube” is overcome by amendment.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the 112b rejection the limitation “the gas” is overcome by amendment.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the 112b rejection the limitation “a predetermined amount or more” should be withdrawn.
Examiner agrees and the rejection is withdrawn. The limitation is broad in that the amount can be any amount.

Applicant argues that the 112b rejection the limitation of the shortest distance and the longest distance is overcome by amendment.
Examiner agrees and the rejection is withdrawn.

Applicant argues that the 112b rejection the limitation less than 1:40 should be withdrawn.
Examiner agrees and the rejection is withdrawn. The limitation is interpreted as a fraction of 1/40 where less would be less than the fraction 1/40.

Applicant argues that the 102 rejection in view of Zipperian.
Examiner agrees and the rejection is withdrawn. Claims 1-6 are allowed herein. Zipperian does not teach where the main extension direction of the bubble generating medium is inclined with a main extension direction of the at least one tube. The limitation is interpreted to mean where the directions have an angle of greater than 0 degrees (i.e. not parallel) but less than 90 degrees (i.e. not perpendicular).

Allowable Subject Matter
Claims 1-6 are allowed.
Regarding claim 1, the closest prior art is US 5,078,921, US 2015/0353377, and US 2009/0051057.
‘921 teaches ultrafine bubble generation for froth flotation comprising a compressor and carbon based porous bubble generating medium disposed in at least one tube. ‘921 does not teach where the main extension directions of the bubble generating medium and tube are inclined. 
‘377 teaches bubble generation for desalination (Fig 1) comprising a tube with a bubble generating medium with main extension directions inclined.
‘057 teaches bubble generation for aeration (Fig 4) comprising a bubble generating medium with an inclined main extension direction.
The combination/modification would not have been obvious because the above prior art is directed to different fields (i.e. froth flotation, desalination, and aeration). No prior art, alone or in combination, teaches all the limitations of claim 1.
Claims 2-6 depend upon claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOBSON whose telephone number is (571)272-9914.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Insuk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/STEPHEN HOBSON/Examiner, Art Unit 1776